Exhibit 10.3

 

[date]

 

[name of executive]

First Community Corporation

5455 Sunset Boulevard

Lexington, South Carolina 29072

 

Dear [executive],

 

First Community Corporation (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Participation Agreement”) with the United
States Department of Treasury (the “Treasury”) that provides, among other
things, for the purchase by the Treasury of securities issued by the Company.
This purchase is anticipated to occur as part of the Company’s participation in
the Treasury’s Troubled Asset Relief Program - Capital Purchase Program (the
“CPP”).

 

As a condition to the closing of the investment contemplated by the
Participation Agreement, the Company is required to take certain actions with
respect to compensation arrangements of its senior executive officers. The
Company has determined that you are or may be a senior executive officer for
purposes of the CPP. To comply with the requirements of the CPP, and in
consideration of the benefits that you will receive as a result of the Company’s
participation in the CPP and for other good and valuable consideration, the
sufficiency of which you hereby acknowledge, you agree as follows:

 

(1)                                  No Golden Parachute Payments. You will not
be entitled to receive from the Company any golden parachute payment (as defined
below) during any period in which the Treasury holds an equity or debt position
acquired from the Company in the CPP (the “CPP Covered Period”) (or during the
year following any acquisition of the Company, to the extent required by the CPP
Limitations (as defined below)).

 

(2)                                  Recovery of Bonus and Incentive
Compensation. You will be required to and shall return to the Company any bonus
or incentive compensation paid to you by the Company during the CPP Covered
Period if such bonus or incentive compensation is paid to you based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria.

 

(3)                                  Compensation Program Amendments. Each of
the Company’s compensation, bonus, incentive and other benefit plans,
arrangements and agreements , including your Employment Security Agreement (all
such plans, arrangements and agreements, the “Benefit Plans”) are hereby amended
to the extent necessary to give effect to provisions (1) and (2) of this letter.

 

The Company is also required as a condition to participation in the CPP to
review the Benefit Plans to ensure that the Benefit Plans do not encourage its
senior executive officers to take unnecessary and excessive risks that threaten
the value of the Company. To the extent that the Company determines that the
Benefit Plans must be revised as a result of such review, or determines that the
Benefit Plans must otherwise be revised to comply with Section 111(b) of the
EESA (as defined below) as implemented by any guidance or regulation thereunder
that has been issued and is in effect as of the closing date of the Company’s
issuance of preferred stock and warrants to acquire common stock to the

 

--------------------------------------------------------------------------------


 

Treasury pursuant to the CPP (the “CPP Limitations”), you and the Company agree
to negotiate and effect such changes promptly and in good faith.

 

(4)           Definitions and Interpretation. This letter shall be interpreted
as follows:

 

•                  “Senior executive officer” means the Company’s “senior
executive officers” as defined in Q&A 2 of the Interim Final Rule issued by the
Treasury at 31 CFR Part 30, effective on October 20, 2008 (the “Interim Final
Rule”).

 

•                  “Golden parachute payment” shall have the meaning set forth
in Q&A 9 of the Interim Final Rule.

 

•                  The term “Company” includes any entities treated as a single
employer with the Company under Q&A 1 and Q&A 11 of the Interim Final Rule.

 

•                  This letter is intended to, and shall be interpreted,
administered and construed to comply with Section 111 of the Emergency Economic
Stabilization Act of 2008 (the “EESA”) and the regulations and guidance
promulgated thereunder (and, to the maximum extent consistent with the
preceding, to permit operation of the Benefit Plans in accordance with their
terms before giving effect to this letter).

 

(5)                                  Miscellaneous. To the extent not subject to
federal law, this letter will be governed by and construed in accordance with
the laws of the State of South Carolina. This letter may be executed in two or
more counterparts, each of which will be deemed to be an original. A signature
transmitted by facsimile will be deemed an original signature.

 

(6)                                  If the Treasury does not purchase the
securities contemplated by the Participation Agreement, then this letter shall
be of no force or effect. In addition, upon such time as the Treasury no longer
holds securities or debt of the Company acquired under the CPP, this letter
shall be of no further force or effect, except to the extent required by the CPP
Limitations. If you cease to be a senior executive officer of the Company for
purposes of the CPP, you shall be released from the restrictions and obligations
set forth in this letter to the extent permissible under the CPP. If it is
determined that you are not a senior executive officer of the Company as of the
date hereof, this letter shall be of no force or effect.

 

The Company appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

FIRST COMMUNITY CORPORATION

 

 

 

By:

 

 

Name:

Michael C. Crapps

 

Title:

President and Chief Executive Officer

 

 

Intending to be legally bound, I agree with and accept the

foregoing terms on the date set forth below.

 

By:

 

 

 

Name:

Title:

Date:

 

--------------------------------------------------------------------------------